 
Exhibit 10.85a

 
Certain confidential information contained in this document, marked by brackets
and the word “Redacted” ([REDACTED]), has been omitted and filed separately with
the Securities and Exchange Commission pursuant to Rule 24b-2 promulgated under
the Securities Exchange Act of 1934, as amended.
 
COMPOUND TRANSFER AND DEVELOPMENT AGREEMENT
 
This COMPOUND TRANSFER AND DEVELOPMENT AGREEMENT (the “Agreement”) is entered
into and effective as of July 26, 2006 (the “Effective Date”), by and between
Gene Logic Inc. (“GLGC”), a Delaware corporation with a principal address at 610
Professional Drive, Gaithersburg, MD 20879, and Millennium Pharmaceuticals,
Inc., (“MLNM”), a Delaware corporation with a principal address at 40 Landsdowne
Street, Cambridge, MA 02139 (each a “Party” and collectively, the “Parties” to
this Agreement).


A.           GLGC and MLNM have entered into that certain Amended and Restated
Compound Development Agreement (the “Evaluation Agreement”) dated as of July 13,
2005, under which GLGC agreed and has performed an evaluation to assess disease
indications for “MLN 4760” (as defined below).


B.           The Parties desire to enter into an arrangement on the terms and
conditions set forth in this Agreement, whereby MLNM agrees to license rights to
the Development Candidate (as defined below) to GLGC, and GLGC agrees to pursue
commercial development of the Development Candidate.


In consideration of the undertakings of the Parties in the Evaluation Agreement,
and the mutual covenants and promises of the Parties set forth herein, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows, intending to be legally bound:


1.           DEFINITIONS.  Whenever used in this Agreement, the terms defined in
this Section 1 will have the meanings specified below.
 
1.1           “Affiliate” means any corporation or other legal entity owning,
directly or indirectly, fifty percent (50%) or more of the voting capital shares
or similar voting securities of MLNM or GLGC; any corporation or other legal
entity fifty percent (50%) or more of the voting capital shares or similar
voting rights of which is owned, directly or indirectly, by MLNM or GLGC or any
corporation or other legal entity fifty percent (50%) or more of the voting
capital shares or similar voting rights of which is owned, directly or
indirectly, by a corporation or other legal entity which owns, directly or
indirectly, fifty percent (50%) or more of the voting capital shares or similar
voting securities of MLNM or GLGC.
 
1.2           “Biotherapeutic Compound” means any molecule that has a molecular
weight in excess of 1500 Daltons and that is covered by, or is developed through
activities covered by, MLNM Research Tool Patents.
 
1.3           “Biotherapeutic Rights” means the rights to research, develop
and/or commercialize a Biotherapeutic Compound.
 
1.4           “Compound” means (a) MLN 4760; (b) any other compound covered by a
Valid Claim under MLNM Patent Rights; (c) any compound made under GLGC’s
development hereunder; (d) any metabolite, ester, salt, hydrate, solvate,
polymorph, stereoisomer, prodrug, or formulation of the foregoing described in
(a), (b), or (c); and (e) any product that has as an active ingredient (a), (b),
(c), or (d).
 
1.5           “Development Arrangement” means an arrangement, memorialized by
written agreement, between GLGC and a third party related to the development
and/or commercialization of a Development Candidate in which such third party
owns a material interest in the success of such Development Candidate.
 
1.6           “Development Candidate” means any Compound or Biotherapeutic
Compound that is developed by GLGC alone or by a third party (with or without
the participation of GLGC) under a Development Arrangement.
 
 
1

--------------------------------------------------------------------------------


 
1.7           “Development Product” means a Development Candidate that has
received Marketing Approval in any country or region.
 
1.8           “End of Regulatory Exclusivity” means the day after marketing
approval could be granted by the FDA in the relevant country to a company other
than GLGC, its Affiliate, a party to a Development Arrangement, or a sublicense
or successor thereof on a product that has the same active ingredient as the
Development Product.
 
1.9           “FDA” means the United States Food and Drug Administration, any
successor agency thereof, or any equivalent agency in a foreign country/region
(e.g. EMEA in Europe).
 
1.10           “First Commercial Sale” means the first sale for use in
consumption by the general public of a Development Product in a country after
its regulatory approval.
 
1.11           “GLGC Development Field” means the prevention, diagnosis, and
treatment of any human disease other than Oncology Diseases (as that term is
defined below).  Notwithstanding the previous sentence, it is understood that
GLGC will be restricted from developing a Development Candidate for the
treatment of Type 1 Diabetes, Type 2 Diabetes and Obesity as specified in the
existing Separation Agreement between MLNM and Abbott Laboratories, dated August
8, 2003, which restriction shall expire and be inapplicable and unenforceable
hereunder as of September 29, 2008.
 
1.12           “IND” means an Investigational New Drug application filed with
the FDA in conformance with applicable laws and regulations in the United
States, and the equivalent thereof in jurisdictions outside the United States.
 
1.13           “Marketing Approval” means the final approval received from the
United States FDA or equivalent regulatory authority for a Development Candidate
in the applicable country or region, immediately following which such
Development Candidate may be subject to the First Commercial Sale in such
country or region.
 
1.14           “MLN 4760” means the chemical compound known as MLN 4760 and more
fully described as
(S,S)-2-[1-carboxy-2-[3-(3,5-dichlorobenzyl)-3H-imidazol-4-yl]-ethylamino]-4-methylpentanoic
acid.
 
1.15           “MLN 4760 Program Documents” means the documents listed on
Schedule 1.15.
 
1.16           “MLNM Patent Rights” means U.S. Patent 6,632,830 and U.S. Patent
7,045,532 and any related foreign patents and patent applications related
thereto, including (a) any continuation, continuation-in-part, divisional,
resissue, reexamination or extension thereof, (b) any patent issued from any
such applications, and (c) all inventions claimed in any of the foregoing.
 
1.17           “MLNM Research Tool Patents” means the U.S. Patents listed in
Schedule 1.17 and any related foreign patents and patent applications related
thereto, including (a) any continuation, continuation-in-part, divisional,
resissue, reexamination or extension thereof, (b) any patent issued from any
such applications, and (c) all inventions claimed in any of the foregoing.
 
1.18           “Net Sales” means the gross invoiced sales by GLGC or its
Affiliates or sublicensee for sales or other commercial disposition of a
Development Product to a third party customer (including Recognized Agents),
less the following deductions with respect to such sales: (a) any rebates,
quantity, trade and cash discounts, and other usual and customary discounts to
customers actually allowed or taken; (b) compulsory payments and rebates,
actually paid or deducted; (c) retroactive price reductions, credits or
allowances actually granted upon rejections or returns of sold Development
Products, including for recalls or damaged goods; (d) deductions for actual bad
debts to the extent relating to the Development Product; (e) freight, postage,
shipping and insurance charges actually allowed or paid for delivery of
Development Products, to the extent included in the gross sales price; and (f)
sales taxes, excise taxes, consumption taxes, use taxes, withholding taxes,
import/export duties or other governmental charges actually due or incurred with
respect to sales of Development Product including without limitation value-added
taxes; (g) charge-back payments and rebates granted to managed health care
organizations or to federal, state and local governments, their respective
agencies, purchasers or reimbursers; all of the deductions in the foregoing
clauses (a)-(g) as incurred in the ordinary course of business in type and
amount consistent with good industry practice and determined in accordance with
generally accepted accounting principles on a basis consistent with GLGC’s
audited consolidated financial statements.  For sake of clarity and avoidance of
doubt, sales by GLGC, its Affiliates or sublicensees of a Development Product to
Recognized Agents of such Development Product in a given country shall be
considered a sale to a third party customer.
 
 
2

--------------------------------------------------------------------------------


 
If a Development Product is sold in any country in a form which physically or
chemically combines one or more therapeutically active ingredients to the
Compound component of a Development Product (“Combination Products”), the Net
Sales will be calculated by multiplying the actual Net Sales of the Combination
Product by the fraction A/(A+B), where A is the average invoice price in the
applicable country of the Development Product when comprising the Compound
component only in a comparable formulation, and B is the sum of the average
invoice prices in the applicable country of all other therapeutically or
prophylactically (non-Compound) active ingredients or products in the
Combination Product sold separately in a comparable formulation, during the
applicable calendar year.  If A or B cannot be determined because values for the
Development Product or the other active ingredients sold alone are not available
in a particular country, then A or B, as the case may be, shall be the weighted
average of the prices (in effect with respect to the period for which royalties
are being calculated hereunder) at which the Development Product (when
comprising the Compound component only) or the other (non-Compound) active
ingredients are sold alone in the dosage included in the Combination Product in
comparable markets.  In the event that no Development Products (when comprising
the Compound component only) or other (non-Compound) active ingredients are sold
alone in any country, the Parties shall negotiate in good faith an allocation of
the fair market value of the Compound component of Development Product in the
Combination Product.  If the Parties are unable to reach agreement then the
matter shall be referred to a person suitably qualified to determine the matter
(as appointed by agreement of the Parties).  Such person shall act as an expert
and not as an arbitrator and his or her decision shall be binding on the Parties
(save in the case of negligence or manifest error) including as to the
proportions in which the Parties should pay the expert’s fees.
 
1.19           “Obesity” means the condition of excess body fat (adipose
tissue), in accordance with the National Institutes of Health Federal Obesity
Clinical Guidelines for adults, whereby body mass index calculated by dividing
body mass in kilograms by height in meters squared is equal to or greater than
twenty-five (25) (for purposes of this definition, Obesity shall include an
overweight condition in accordance with the above guidelines and comparable
obesity and overweight condition in children).
 
1.20           “Oncology Diseases” means the prevention, diagnosis, and
treatment of oncological diseases (including modulation of tumor angiogenesis).
 
1.21           “Phase IIA Clinical Trial” means a pilot clinical trial in human
beings to evaluate efficacy in selected populations of patients with the disease
or condition to be treated, diagnosed or prevented, with a focus on
demonstrating absorption, metabolic effect and potential pharmacodynamic of such
pharmaceutical product.
 
1.22           “Phase III Clinical Trial” means a clinical trial in human beings
that is conducted after preliminary evidence suggesting effectiveness of a
pharmaceutical product has been obtained, is of appropriate size and design to
establish that such pharmaceutical product is safe and effective for its
intended use, to define warnings, precautions and adverse reactions that are
associated with such pharmaceutical product in the dosage range to be
prescribed, and to support Marketing Approval of such pharmaceutical product.
 
1.23           “Program Materials” means those materials listed on Schedule
1.23.
 
1.24           “Proprietary Information of Gene Logic” means all information
about any element of GLGC’s business or technology disclosed by GLGC to MLNM and
designated “Proprietary” or “Confidential” in writing by GLGC at the time of
disclosure to MLNM or within 30 days thereafter.
 
1.25           “Proprietary Information of MLNM” means all information about any
element of MLNM’s business or technology disclosed by MLNM to GLGC and
designated “Proprietary” or “Confidential” in writing by MLNM at the time of
disclosure to GLGC or within 30 days thereafter.
 
 
3

--------------------------------------------------------------------------------


 
1.26           “Recognized Agent” means any third party that is engaged by GLGC,
its Affiliates, a party to a Development Arrangement, and/or a sublicensee or
successor thereof, to market and/or distribute in the normal course of business
a Development Product in a particular country in the world on a commission or
non-commission basis.
 
1.27           “Specific Compound” means a Compound whose a) chemical structure
is specifically disclosed in the MLNM Patent Rights and b) any metabolite,
ester, salt, hydrate, solvate, polymorph, stereoisomer, prodrug, or formulation
of (a) and any product that has as an active ingredient (a) or (b).  Specific
Compound refers to a particular chemical entity (by a formula or a diagram) and
does not mean a compound that is described in the MLNM Patent Rights only by a
generic chemical name or formula.
 
1.28           “Type 1 Diabetes” means insulin-dependent diabetes mellitus as
diagnosed according to criteria published in the Report of the Expert Committee
on the Diagnosis and Classification of Diabetes Mellitus (Diabetes Care, Vol.
24, Supp. 1, January 2001) whereby fasting plasma glucose level is greater than
or equal to 126 milligrams per deciliter and for which the primary cause is
beta-cell destruction.
 
1.29           “Type 2 Diabetes” non-insulin-dependent diabetes mellitus as
diagnosed according to criteria published in the Report of the Expert Committee
on the Diagnosis and Classification of Diabetes Mellitus (Diabetes Care, Vol.
24, Supp. 1, January 2001) whereby fasting plasma glucose level is greater than
or equal to 126 milligrams per deciliter.
 
1.30           “Upfront Consideration” means any cash or other consideration
paid to GLGC under a Development Arrangement and that is received by GLGC prior
to the occurrence of the first milestone event set forth in the chart in Section
5.1.1.
 
1.31           “Valid Claim” means a claim (a) of any issued, unexpired patent
that has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise or (b) of any patent
application that has not been cancelled, withdrawn or abandoned or been pending
for more than seven (7) years.
 
2.
TRANSFER; CONSULTING SERVICES

 
2.1           Transfer of MLN 4760.  No later than thirty (30) days after the
Effective Date, MLNM will transfer by shipment to GLGC all of the MLN 4760
supply that MLNM possesses as of the Effective Date, which is a supply of at
least ten (10) kilograms of MLN 4760, except that MLNM will retain 200 grams of
MLN 4760 for research purposes only.  MLNM’s shipment of MLN 4760 will be
provided “as is” without guarantee as to purity and quality.  MLNM will, to the
extent known by MLNM, notify GLGC of any applicable handling, storage, use or
disposal requirements and warnings of any safety or health hazards presented by
the possession, storage, handling use or disposal of MLN 4760.  MLNM represents
and warrants that:  (i) it has the right to provide MLN 4760 under this
Agreement; and (ii) it has complied with all applicable laws, rules and
regulations with respect to the use, storage, handling and disposal of MLN
4760.  Upon receipt, GLGC will have full and complete ownership of all such MLN
4760, and shall be free to use any such MLN 4760 in accordance with the rights
granted under this Agreement.
 
2.2           Transfer of Program Materials.  No later than thirty (30) days
after the Effective Date, MLNM will transfer by shipment to GLGC the Program
Materials in the amounts specified in Schedule 1.23.  MLNM’s shipment of Program
Materials will be provided “as is” without any warranty or guarantee as to
purity and quality.  Upon receipt, GLGC will have full and complete ownership of
all such Program Materials, and shall be free to use any such Program Materials
in accordance with the rights granted under this Agreement.
 
2.3           Transfer of MLN 4760 Program Documents.  No later than thirty (30)
days after the Effective Date, MLNM will transfer to GLGC all of the MLN 4760
Program Documents.  The MLN 4760 Program Documents shall include documents that
MLNM possesses and are believed by MLNM to be pertinent to the development of
MLN 4760.  MLNM represents that it is not aware of any other documents that are
pertinent to the development of MLN 4760, other than the MLN 4760 Program
Documents.  Should MLNM become aware, of any additional documents that it
believes are pertinent to the development of MLN 4760, MLNM will promptly notify
GLGC and, if in MLNM’s possession or reasonably available to it, forward such
documents to GLGC.  Should GLGC notify MLNM of a document relating to MLN 4760
that it reasonably expected would be part of the MLN 4760 Program Documents and
that GLGC in good faith believes are pertinent to its development efforts for
one or more Development Candidates but that were not provided by MLNM under this
Section 2.3, MLNM will use reasonable efforts to promptly investigate GLGC’s
notice and, if in MLNM’s possession or reasonably available to it, forward such
document to GLGC.
 
 
4

--------------------------------------------------------------------------------


 
2.4           MLNM Release; MLNM Consulting Services.
 
2.4.1                      Release.  MLNM shall and hereby does grant permission
for certain specified individuals (the “Released Individuals”) to disclose
Proprietary Information of MLNM that may be known to each of them relating
specifically to one or more Development Candidates, provided that such
disclosure shall be to GLGC or entities under obligations of confidentiality to
GLGC where such disclosures will be treated as confidential information of
GLGC.  For the purpose of this Section 2.4.1., the Released Individuals
are:  [REDACTED].  Any services rendered by the Released Individuals shall be at
GLGC’s expense, as determined by GLGC and such Released Individuals.  MLNM shall
have no obligation to obtain any consent from any Released Individuals to
consult with GLGC, however MLNM hereby agrees to send a written letter to each
of the Released Individuals in the substantive form attached hereto as Exhibit
2.4.1.  Furthermore, MLNM shall bear no responsibility (for misrepresentation,
falsity or otherwise) to GLGC or any third party with respect to any disclosures
made by a Released Individual to GLGC or a third party, and GLGC hereby waives
any warranty, express or implied, regarding the same.  GLGC will hold harmless
and indemnify MLNM for any harm or damage resulting from its use of the
information provided by the Released Individuals under this Section 2.4.1.
 
2.4.2                      MLN 4760 Program Consultation.  At GLGC’s prior
written request, MLNM shall use commercially reasonable efforts to provide GLGC
up to ten (10) hours of consultation services related to historical knowledge of
the MLN 4760 Program, with the understanding that such consultation will be
based upon MLNM’s specific experience with or actual knowledge of MLN
4760.  Such consultation shall be performed by [REDACTED]., or such other
individual(s) mutually agreed to by the Parties.  Such MLNM consultant(s) will
have no direct contact with any person or company other than GLGC.  GLGC shall
request consultation by submitting in advance written questions or topics.  The
ten (10) hours will include preparation time and meeting time.  GLGC will pay
MLNM for consulting services in support of the Development Program at a rate
of$200/hour, which amounts will be invoiced by MLNM to GLGC.  GLGC will pay all
such undisputed invoiced amounts within thirty (30) days of its receipt of such
invoice.  GLGC shall accept the consultation and information provided by MLNM
under this Section 2.4.2 “as is” and hereby waives any warranty, express or
implied, regarding the same.  GLGC will hold harmless and indemnify MLNM and its
employees for any harm or damage resulting from its use of the consultation and
information provided by MLNM under this Section 2.4.2.
 
2.4.3                      MC4 Consultation.  At GLGC’s prior written request,
MLNM shall use commercially reasonable efforts to provide GLGC up to twenty (20)
hours of consultation services related to GLGC’s efforts at developing an MC4
antagonist program, including historical knowledge of MLNM’s MC4 program.  Such
consultation shall be performed by either [REDACTED], or such other
individual(s) mutually agreed to by the Parties.  Such MLNM consultant(s) will
have no direct contact with any person or company other than GLGC.  GLGC shall
request consultation by submitting in advance written questions or topics.  The
twenty (20) hours will include preparation time and meeting time.  GLGC will pay
MLNM for consulting services in support of the Development Program at a rate
of$200/hour, which amounts will be invoiced by MLNM to GLGC.  GLGC will pay all
such undisputed invoiced amounts within thirty (30) days of its receipt of such
invoice.  GLGC shall accept the consultation and information provided by MLNM
under this Section 2.4.3 “as is” and hereby waives any warranty, express or
implied, regarding the same.  GLGC will hold harmless and indemnify MLNM and its
employees for any harm or damage resulting from its use of the consultation and
information provided by MLNM under this Section 2.4.3.
 
2.4.4                      MLNM Contact Person for Arranging
Consultation.  Requests for consultation under Sections 2.4.2 and 2.4.3 shall be
made through [REDACTED] or such other contact person as may be designated by
MLNM.
 
 
5

--------------------------------------------------------------------------------


 
2.4.5                      Employment Contingency.  With respect to any
particular consultant, MLNM’s obligations under Sections 2.4.2 and 2.4.3 are
contingent upon the consultant’s continued employment by MLNM.  If the
employment of any such consultant is terminated with MLNM prior to the
fulfilment of the applicable consulting service, then MLNM will designate such
employee as a Released Individual under Section 2.4.1, and further MLNM will
release such employee from any post-employment restrictions to the extent that
such restrictions would prevent such employee from consulting for GLGC as
contemplated under this Agreement.
 
3.
PROGRAM DEVELOPMENT; UPFRONT CONSIDERATION

 
3.1           Diligence.  Beginning on the date thirty (30) months after the
Effective Date, GLGC shall use commercially reasonable efforts to develop and
commercialize one or more Development Candidates, either itself or in
conjunction with one or more third parties as it sees fit.  Nothing in the
preceding sentence will restrict GLGC from using commercially reasonable efforts
prior to the date thirty (30) months after the Effective Date.
 
3.1.1                      If GLGC enters into a Development Arrangement prior
to GLGC (or the entity with whom GLGC entered such Development Arrangement)
filing an IND for a Development Candidate, GLGC will provide MLNM with
[REDACTED] percent ([REDACTED]) of any Upfront Consideration that GLGC obtains
from such a transaction, which amount shall not exceed a total cap of: (a)
[REDACTED] if such Development Arrangement does not include a transfer of
Biotherapeutic Rights; or (b) [REDACTED] if such Development Arrangement does
include a transfer of Biotherapeutic Rights.  Such obligation will be in
addition to the milestones and royalties set forth in Sections 5.1 and 5.2.
 
3.1.2                      If GLGC enters into a Development Arrangement
subsequent to GLGC (or the entity with whom GLGC entered such Development
Arrangement) filing an IND for a Development Candidate, but prior to GLGC
completing a Phase IIA Clinical Trial for such Development Candidate, GLGC will
provide MLNM with [REDACTED] percent ([REDACTED]) of any Upfront Consideration
that GLGC obtains from such a transaction, which amount shall not exceed a total
cap of: (a) [REDACTED] if such Development Arrangement does not include a
transfer of Biotherapeutic Rights; or (b) [REDACTED] if such Development
Arrangement does include a transfer of Biotherapeutic Rights.  Such obligation
will be in addition to the milestones and royalties set forth in Sections 5.1
and 5.2.
 
3.1.3                      If GLGC enters into a Development Arrangement
subsequent to a Phase IIA clinical study (or Phase III Clinical Trial if no
Phase IIA Clinical Trial is pursued) for such Development Candidate, GLGC will
have no financial obligations other than the milestones and royalties set forth
below.
 
3.1.4                      GLGC shall pay MLNM the portion of Upfront
Consideration that is due under Sections 3.1.1 and 3.1.2 within 30 days after
the Upfront Consideration is received by GLGC, provided that if the Upfront
Consideration that GLGC receives is in a form other than cash, then GLGC shall
pay MLNM the portion of Upfront Consideration as cash in an amount that is equal
to the fair market value of such Upfront Consideration at the time of receipt,
which amount shall be mutually agreed to by the Parties.  Accordingly, the
Parties will work in good faith for thirty (30) days to agree on the fair market
value of such Upfront Consideration based on industry comparables.  If the
Parties cannot successfully reach agreement in such period, either Party may
request in writing that the Parties select a mutually agreed expert to determine
the fair market value.  If the Parties cannot agree on an expert within thirty
(30) days after initiating the selection procedure, either Party may request the
American Arbitration Association (“AAA”) office in New York, NY to appoint an
arbitrator to select such an expert on behalf of the Parties in accordance with
the commercial arbitration rules of AAA.
 
3.2           Annual Reports.  Within 30 days after each annual anniversary of
the Effective Date, GLGC will provide to MLNM a written progress report, which
will describe in summary GLGC’s activities related to one or more Development
Candidates.
 
 
4.  
LICENSES; PROPRIETARY RIGHTS

 
6

--------------------------------------------------------------------------------


 
4.1           Exclusive License to GLGC.  MLNM shall and hereby does grant to
GLGC an exclusive worldwide license, with rights to sublicense, under the MLNM
Patent Rights and the MLNM Research Tool Patents to develop, make, use, have
made and sell Development Candidates in the GLGC Development Field, except that
the rights granted under the MLNM Research Tool Patents shall not include rights
relating to targets other than ACE2.  The License described in this Section 4.1
is subject to the rights retained by MLNM as described in Section 4.4.
 
4.2           Representations by Millennium.  MLNM represents and warrants that
except for the MLNM Patent Rights and the MLNM Research Tool Patents, as of the
Effective Date, MLNM does not own any other inventions, patents or patent
applications that are reasonably necessary to develop, make, use, have made, and
sell Development Candidates in the GLGC Development Field.  In the event of a
breach of the representation in this Section 4.2 where MLNM knew or should have
known as of the Effective Date that an invention, patent or patent application
other than a MLNM Patent Right or MLNM Research Tool Patent was reasonably
necessary for the purposes described hereunder, without limiting any other
rights or remedies of GLGC, MLNM will and hereby does grant to GLGC a
non-exclusive worldwide license, with the right to sublicense, under MLNM’s
interest in such invention, patent or patent application, to develop, make, use,
have made and sell Development Candidates in the GLGC Development Field.
 
4.3           Nonexclusive License to GLGC to Intellectual Property Made by MLNM
Consulting Services.   Inventions, discoveries, know-how, and information
generated by MLNM employees under Section 2.3.2 and Section 2.3.3 shall be owned
by MLNM (“MLNM Consulting IP”).  MLNM hereby agrees to grant and does grant GLGC
a non-exclusive worldwide license, with rights to sublicense, under any MLNM
Consulting IP, to develop, make, use, have made, and sell Development Candidates
in the GLGC Development Field.
 
4.4           MLNM Retained Rights and Restrictions.
 
4.4.1                      MLNM shall retain the non-exclusive right in the GLGC
Development Field under the MLNM Patent Rights to (a) research, develop, make,
use, have made and sell Compounds made by MLNM other than Specific Compounds and
(b) for research purposes only, make, have made and use Specific Compounds.
 
4.4.2                      MLNM shall retain the non-exclusive right in the GLGC
Development Field under the MLNM Research Tool Patents to conduct research.
 
4.4.3                      Notwithstanding Sections 4.4.1 and 4.4.2 above, for
the life of the MLNM Patent Rights, MLNM agrees and hereby represents that it
shall not a) in the GLGC Development Field, use an ACE2 enzyme assay or ACE2
binding assay as a primary screen to select a Compound for development or
commercialization, b) develop, make, use, have made or sell any Specific
Compound, or c) develop, make, use, have made or sell any Compound with the
intent of marketing such Compound solely as an ACE2 inhibitor provided that any
ACE2 inhibition exhibited by such Compound shall have a lesser, secondary
contribution to the efficacy as compared to the Compound’s primary mechanism of
efficacy.
 
4.5           No Implied Licenses.  Inventions and all other technology made
solely by GLGC in its development of one or more Development Candidates will be
owned by GLGC.  MLNM shall not have an implied license to any invention made
solely by GLGC, and nothing in Section 4.4 above is intended to grant or imply
any such license.  GLGC shall not have an implied license to any inventions or
other technology made solely by MLNM in the exercise of its rights described in
Section 4.4, which inventions and other technology shall be owned by MLNM.
 
4.6           Non-Exclusive License to MLNM to Jointly-Made
Inventions.  Inventions and all other technology made jointly by GLGC and MLNM
pertaining to GLGC’s development of one or more Development Candidates shall be
owned by GLGC, and MLNM shall have a non-exclusive license to use such
inventions and technology for any purpose subject to the restrictions set forth
in Section 4.4.
 
5.
FEES AND PAYMENTS

 
5.1           Milestones.
 
 
7

--------------------------------------------------------------------------------


 
5.1.1           GLGC will make the following non-refundable, non-creditable
payments in the amounts set forth below within 30 days of the occurrence of the
following events:
 
Milestone Event
Milestone Payment
Completion of Phase IIA Clinical Trial
[REDACTED]
First subject enrolled in first Phase III Clinical Trial
[REDACTED]
Marketing Approval of Product
[REDACTED]

 
GLGC will only pay a milestone for the first time that a particular milestone
event is achieved for a Development Candidate on an indication by indication
basis.  However, and as an example, if GLGC initiates two Phase III trials for
different therapeutic indications for a Development Candidate, GLGC will be
obligated to pay [REDACTED] upon enrollment in each of such trials, for a total
of [REDACTED] to be paid to MLNM.
 
5.1.2           In addition to the milestones set forth in Section 5.1.1, GLGC
will make the following non-refundable, non-creditable payments in the amounts
set forth below within 30 days of the occurrence of the following events related
to a Development Candidate that incorporates a Biotherapeutic Compound:
 
Milestone Event
Milestone Payment
Filing of an IND
[REDACTED]
Completion of Phase I Clinical Trial
[REDACTED]

 
GLGC will only pay such milestone for the first time that a particular milestone
event is achieved for a Development Candidate that incorporates a Biotherapeutic
Compound on an indication by indication basis.  However, and as an example, if
GLGC files two INDs for different therapeutic indications for a single
Development Candidate incorporating a Biotherapeutic Compound, GLGC will be
obligated to pay [REDACTED] to MLNM.
 
5.2           Royalties.  GLGC will pay to MLNM a royalty based on aggregate,
worldwide Net Sales of each Development Product for each calendar year as
follows:
 
5.2.1                      [REDACTED]% of aggregate, worldwide Net Sales of a
Development Product for such calendar year that are less than or equal to
[REDACTED];
 
5.2.2                      [REDACTED]% of aggregate, worldwide Net Sales of a
Development Product for such calendar year that are greater than [REDACTED] and
less than or equal to [REDACTED];
 
5.2.3                      [REDACTED]% of aggregate, worldwide Net Sales of a
Development Product for such calendar year that are greater than [REDACTED] and
less than or equal to [REDACTED];
 
5.2.4                      [REDACTED]% of aggregate, worldwide Net Sales of a
Development Product for such calendar year that are greater than [REDACTED].
 
5.3           Royalty Payments.  GLGC will pay the royalties under Section 5.2
to MLNM within 60 days of the end of each calendar quarter.  Each such payment
will be accompanied by a detailed calculation of the Net Sales and the royalties
due thereon, including the destination of such sales grouped with subtotal
detail showing the country and state locations.  GLGC will provide any
additional documentation to support the royalty calculation as is reasonably
requested by MLNM, subject to confidentiality obligations that may be owed to
third parties with respect to information used in those calculations.  The rate
of exchange to be used in computing Net Sales generated in currency other than
U.S. Dollars and the amount of currency equivalent in U.S. Dollars due to GLGC
will be made at the rate of exchange, calculated as the average of the sales and
the purchase exchange rate, quoted for the close of business on the last day of
business of the applicable royalty period in The Wall Street Journal, Eastern
Edition.
 
8

--------------------------------------------------------------------------------


 
5.4           Royalty Term.  Royalties on Development Products shall be payable
on a country-by-country and Development Product-by-Development Product basis
until the later of (i) the expiration of the term of Millennium Patent Rights in
each such country to the extent only that a Valid Claim of such Millennium
Patent Rights exists in such country which covers the Development Product or the
manufacture of the Development Candidate or (ii) [REDACTED] years after First
Commercial Sale of the Development Product, provided however a) if the End of
Regulatory Exclusivity for a particular Development Product in a particular
country occurs during the [REDACTED] years after First Commercial Sale of the
Development Product or immediately if regulatory exclusivity is unavailable in
such country, the royalty rates described in Sections 5.2.3 and 5.2.4 above for
such Development Product in such country will thereafter be reduced to
[REDACTED]% of aggregate Net Sales, and b) [REDACTED] years after the First
Commercial Sale of such Development Product in such country the royalty rates
described in Sections 5.2.1 and 5.2.2 above will thereafter be reduced to
[REDACTED]% and the royalty rates described in Sections 5.2.3 and 5.2.4 above
will thereafter be reduced to [REDACTED]% of aggregate Net Sales of such
Development Product in that country.
 
5.5           Non-Stacking and No Royalty Offsets.  Preexisting MLNM obligations
related to a Development Candidate, including obligations to Abbott
Laboratories, will be maintained by MLNM and will not affect GLGC’s milestone
payments or royalty rates described above.  GLGC shall be responsible for any
other third party obligations that may pertain to the development and
commercialization of any Development Candidate, and GLGC shall not be entitled
to deduct, for any reason, any portion of royalties paid to any such third party
from royalties due to Millennium pursuant to this Agreement.
 
5.6           Taxes.  All amounts payable by GLGC to MLNM under this Agreement
will be made, so long as payments are received in the United States, without
deduction or withholding of any applicable sales, use and other taxes (except as
provided in this Section 5.6 below) and all applicable export and import fees,
customs, duties and similar charges.  However, in the event that any royalties
or payments due to MLNM are subject to withholding income tax required by United
States law to be paid to the United States government, the amount of such tax
may be withheld from the applicable royalties or payment due MLNM.  GLGC shall
promptly pay such tax on behalf of MLNM and shall furnish MLNM with a
certificate of withholding tax as proof of payment that such tax was so
deducted.  GLGC may not deduct any other withholding or any other governmental
charges from the payments agreed upon under this Agreement.  GLGC shall maintain
official receipts of payment of any such withholding taxes and shall forward
such receipts to MLNM.
 
5.7           Method of Payment; Late Payments; Interest. Any payments due to
MLNM under this Agreement will be made in U.S. Dollars by wire transfer to a
bank account designated by MLNM.  Any portion of any fee or other amount payable
under this Agreement that is not paid when due will accrue interest at one and
one-half percent (1.5%) per month or the maximum rate permitted by applicable
law, whichever is less, from the due date until paid.
 
5.8           Bookkeeping and Audit Rights. GLGC will maintain complete and
accurate financial records in accordance with generally accepted accounting
principles during the Term (as defined in Section 9.1) and for a period of one
(1) year after the termination or expiration of this Agreement with respect to
matters covered by this Agreement.  MLNM will have the right, at its own
expense, upon reasonable prior notice, no more than once per year to engage an
independent, nationally-recognized accounting firm to inspect and audit the
records of GLGC solely with respect to matters covered by this Agreement,
provided that if such inspection and audit reveals that GLGC has underpaid MLNM
with respect to any amounts due and payable under this Agreement, GLGC will
promptly pay such amounts as are necessary to rectify such underpayment,
together with interest in accordance with Section 5.7.  If an inspection and
audit reveal that any such underpayments are greater than [REDACTED] of the
amount actually due for a calendar year, GLGC also will reimburse MLNM all of
the costs for such inspection and audit.
 
6.  
TREATMENT OF PROPRIETARY INFORMATION

 
9

--------------------------------------------------------------------------------


 
6.1           Ownership of Proprietary Information.  The Parties acknowledge
that during the Term, each Party will have access to certain of the other
Party’s Proprietary Information.  Both Parties agree that all items of
Proprietary Information are proprietary to the disclosing Party, and will remain
the sole property of the disclosing Party.
 
6.2           Mutual Confidentiality Obligations.  Each Party agrees as follows:
(a) to use Proprietary Information disclosed by the other Party only for the
purposes described herein; (b) that such Party will not reproduce Proprietary
Information disclosed by the other Party, and will hold in confidence and
protect such Proprietary Information from dissemination to, and use by, any
third party; (c) that neither Party will create any derivative work from
Proprietary Information disclosed to such Party by the other Party; (d) to
restrict access to the Proprietary Information disclosed by the other Party to
such of its personnel, agents, and/or consultants, if any, who have a need to
have access and who have been advised of and have agreed in writing to treat
such information in accordance with the terms of this Agreement; and (e) to
return or destroy all Proprietary Information disclosed by the other Party, at
such other Party’s request, that is in its possession upon termination or
expiration of this Agreement.
 
6.3           Exclusions.  Notwithstanding the foregoing, any information of a
Party will not be deemed Proprietary Information with respect to the receiving
Party for purposes of this Agreement if such information:
 
(a)           was already known or available to the receiving Party or its
Affiliates, other than under an obligation of confidentiality or non-use for the
benefit of the disclosing Party or its Affiliates, at the time of disclosure to
the receiving Party;
 
(b)           was generally available or known to parties reasonably skilled in
the field to which such information pertains, or was otherwise part of the
public domain, at the time of its disclosure to the receiving Party;
 
(c)           became generally available or known to parties reasonably skilled
in the field to which such information pertains, or otherwise became part of the
public domain, after its disclosure to the receiving Party through no fault of
or breach of its obligations under this Section 6 by the receiving Party; or
 
(d)           was disclosed to the receiving Party or its Affiliates, other than
under an obligation of confidentiality or non-use, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or
 
(e)           was independently discovered by the receiving Party or its
Affiliates, without use of or reference to the disclosing Party’s Proprietary
Information.
 
6.4           Permitted Disclosures.  Notwithstanding the foregoing, each Party
may disclose Proprietary Information to the limited extent necessary (a) to
comply with the order of a court of competent jurisdiction or other governmental
body having authority over such Party, provided that the Party making the
disclosure pursuant to the order will first have given notice to the other Party
and made a reasonable effort to obtain a protective order; (b) to comply with
applicable law or regulation requiring such disclosure; or (c) to establish a
Party’s rights under this Agreement, including to make such court filings as it
may be required to do.
 
6.5           Publicity.  Neither Party shall have the right to originate any
publicity, news release or other public announcement, written or oral, relating
to this Agreement or the transactions contemplated hereunder, without the prior
written consent of the other Party, such consent not to be unreasonably
withheld.  Such consent or the withholding of consent shall be communicated in
writing to the requesting Party within a specified review period (“Review
Period”) that is five (5) business days, with the exception that for an oral
disclosure by a Party based on scripted material (such as a conference script)
and the publicly disclosable facts set forth in the attached Exhibit 6.5 the
Review Period shall be forty-eight (48) hours, and either Party may disclose the
publicly disclosable facts in Exhibit 6.5 to respond to questions from analysts,
investors, the media or other third parties without further review by the other
Party (provided the other Party has previously reviewed and consented to
scripted material that led to such questions), or as otherwise required by
law.  The other Party’s failure to communicate in writing within the applicable
Review Period shall be deemed that Party’s consent.  Either Party may publicly
disclose without regard to the preceding requirements of this Section 6.5
information that was previously disclosed in a public disclosure that was in
compliance with such requirements.  Nothing in this Section 6.5 shall be deemed
to prevent GLGC from announcing publicly a) that it has entered into a
Development Arrangement or achieved a development milestone on one or more
Development Candidates or Development Products, or b) the status or strategy of
its development efforts, including information related to disease indications
being pursued.
 
10

--------------------------------------------------------------------------------


 
7.
PROSECUTION AND MAINTENANCE OF PATENT RIGHTS; PATENT COSTS

 
7.1           Inventions Made Solely by GLGC.  GLGC shall be responsible, in its
sole discretion and at its own expense, for the filing, prosecution and
maintenance of all patents and patent applications made solely by GLGC.
 
7.2           Inventions Made Solely by MLNM.  MLNM shall have the first right
and option to file and prosecute, at its own expense, patent applications
claiming inventions made solely by MLNM as a result of the services MLNM
provides under Sections 2.3.2 and 2.3.3 and other assistance provided under this
Agreement.  If MLNM elects not to undertake the filing, prosecution and/or
maintenance of any patent or patent application claiming such an invention, then
MLNM shall notify GLGC of such election and GLGC shall be entitled to file,
prosecute and/or maintain, at GLGC’s expense, such patent or patent application
in the name of MLNM.
 
7.3           Inventions Made Jointly by GLGC and MLNM.  GLGC shall have the
first right and option to file and prosecute, at its own expense, patent
applications claiming inventions made jointly by GLGC and MLNM as a result of
the development activities performed under this Agreement.  If GLGC elects not
to undertake the filing, prosecution and/or maintenance of any patent or patent
application claiming a jointly-made invention, then GLGC shall notify MLNM of
such election and MLNM shall be entitled to file, prosecute and/or maintain, at
MLNM’s expense, such patent or patent application.
 
7.4           MLNM Research Tool Patents.
 
7.4.1           At its sole cost and expense, GLGC shall prosecute and maintain
the MLNM Research Tool Patents (including, at GLGC’s option, through the use of
outside counsel).  The Parties will cooperate to ensure transfer of such
prosecution and maintenance efforts to GLGC promptly following the Effective
Date.  In addition, no later than thirty days following the Effective Date of
the Agreement, MLNM shall execute a Power of Attorney in favor of one or more
patent attorneys or agents designated by GLGC for the purpose of prosecuting the
MLNM Research Tool Patents.  Once the Power of Attorney has been assigned to
GLGC, GLGC thereafter shall promptly upon receipt forward to MLNM copies of any
material correspondence received from the U.S.  or foreign patent offices with
respect to the MLNM Research Tool Patents.  MLNM shall have the right to comment
on and to discuss prosecution and maintenance activities with GLGC, and, if such
comments and advice are timely offered by MLNM, GLGC shall consider the same in
good faith, but shall not be obligated to implement any comments and advice so
offered by MLNM.
 
7.4.2           If GLGC elects not to undertake the prosecution and/or
maintenance of any patent or patent application within MLNM Research Tool
Patents, then GLGC shall notify MLNM of such election and MLNM shall be entitled
to prosecute and/or maintain, at MLNM’s expense, such patent or patent
application.  Upon such election by GLGC not to prosecute or maintain such
patent or patent application, the exclusive license granted to GLGC under
Section 4.1 with respect to such patent or patent application shall convert to a
non-exclusive license and MLNM shall have the right to use such patent or patent
application for any purpose subject to the restrictions set forth in Section
4.4.3.
 
7.5           Cooperation.   Pursuant to Sections 7.2, 7.3 and 7.4, each party
agrees to cooperate with the other with respect to the preparation, filing,
prosecution and/or maintenance of patents and patent applications.  The party
responsible for the preparation, filing, prosecution and/or maintenance of such
patents and patent applications shall provide the other with copies of all
material filings and material correspondences from the relevant patent office,
and shall consider in good faith all comments from the other party pertaining to
such filings and correspondences.
 
8.
THIRD PARTY INFRINGEMENT

 
8.1           Notice.  Each Party shall promptly notify in writing to the other
Party during the term of this Agreement any suspected infringement of the MLNM
Patent Rights or MLNM Research Tool Patents of which it becomes aware, and shall
provide the other Party with all available evidence supporting such suspected
infringement or unauthorized use.
 
11

--------------------------------------------------------------------------------


 
8.2           Initial Right to Enforce.  Subject to Section 8.3 below, GLGC
shall have the first right to initiate a suit or take other appropriate action
that it believes is reasonably required to protect its interests in the GLGC
Development Field and MLNM shall have the first right to initiate a suit or take
other appropriate action that it believes is reasonably required to protect its
interests outside the GLGC Development Field.
 
8.3           Step-In Right.  If a first party fails to initiate a suit or take
other appropriate action that it has the first right to initiate pursuant to
Section 8.2 above within 90 days after becoming aware of the basis for such suit
or action, then the other party may, in its discretion, provide the first party
with written notice of its intent to initiate suit or take action.  If the other
party provides such notice and the first party fails to initiate suit or take
other appropriate action within 30 days after receipt of such notice (which
period may be extended an additional 30 days at the request of the first party
provided such extension does not materially prejudice the rights of the other
party), then the other party has the right to initiate suit or take other
appropriate action that it believes is reasonably necessary to protect its
interests.
 
8.4           Conduct of Certain Actions; Costs.   The party initiating suit
shall have the sole and exclusive right to select counsel for any suit initiated
by it pursuant to Sections 8.2 or 8.3.  If required under applicable law in
order for the initiating party to initiate and/or maintain such suit, the other
party shall join as a party to the suit.  The initiating party shall assume and
pay all of its out-of-pocket costs incurred in connection with any litigation or
proceedings initiated by it, as well as the other party’s expenses unless the
other party elects to retain its own counsel.  The other party will have the
right to participate and be represented by its own counsel at its own
expense.  Regardless of whether a party is joined in a suit or other proceeding,
neither party shall enter into any settlement, consent judgment or other
voluntary final disposition of any infringement action under this paragraph that
would be materially prejudicial to the other party without the other party’s
prior written consent which shall not be unreasonably withheld or delayed.  The
proceeds of any such settlement, consent judgment or other voluntary final
disposition under this paragraph will be applied in accordance with the
principals set forth in Section 8.5 below.
 
8.5           Recoveries.  With respect to any suit or action referred to in
Sections 8.2 and 8.3, any recovery obtained as a result of any proceeding, by
settlement or otherwise, shall be applied in the following order of priority:
 
(a)           first, the Parties shall be reimbursed for all costs incurred in
connection with such proceeding paid by the Parties and not otherwise recovered;
 
(b)           second, any recovery for infringing activities in the GLGC
Development Field shall be retained by GLGC;
 
(c)           third, any recovery for infringing activities relating to Oncology
Diseases shall be retained by MLNM;
 
(d)           fourth, only if recovered in a suit initiated prior to September
30, 2008, any recovery for infringing activities relating to Obesity, Type 1
Diabetes or Type 2 Diabetes shall be retained by MLNM; and
 
(e)           fifth, any remainder shall be paid 75% to the party initiating the
suit or action and 25% to the other party.
 
9.
TERM AND TERMINATION

 
9.1           Term.  Unless terminated earlier in accordance with the following
provisions of this clause, this Agreement shall commence on the Effective Date
and shall continue in effect until the later of (a) ten (10) years after the
Effective Date, or (b) the last to expire claim in the MLNM Patent Rights, or
(c) the end of the Royalty Term set forth in Section 5.4 (the “Term”).
 
12

--------------------------------------------------------------------------------


 
9.2           Termination for Breach.  Any failure by a Party to comply with any
of its material obligations contained in this Agreement shall entitle the Party
not in default to give to the Party in default written notice specifying the
nature of the default and requiring the defaulting Party to make good or
otherwise cure such default.  If, after a Party’s receipt of notice pursuant to
this Section 9.2, such default has not been cured within sixty (60) days (unless
such Party can demonstrate good faith efforts to cure, in which case the default
period shall be extended an additional 30 days) then the Party not in default
shall be entitled, on written notice to the other Party and without prejudice to
any other rights available to it by law or in equity, to terminate this
Agreement with immediate effect.
 
9.3           Effect of Termination. Termination shall be without prejudice to
the rights, remedies, obligations, and liabilities of either Party which may
have accrued on or at any time up to the date of termination.  Breach or
termination of this Agreement or of any right hereunder shall not give rise to a
right by either Party to seek rescission of or to void or unwind under any
theory the transactions contemplated under the Purchase Agreement, and shall
have available to it the remedies provided by law other than those remedies.
 
9.4           Survival.  The provisions of Articles 6, 10, 11, 12, and 13 along
with Sections 4.5, 5.8, and this Section 9.4, together with any definitions used
or exhibits, schedules, or appendices referenced therein, shall survive any
termination or expiration of this Agreement.
 
10.
INDEMNIFICATION; PROCEDURES

 
10.1           Indemnification.  Each Party hereby covenants and agrees to
defend, indemnify and hold harmless the other Party, the other Party's
affiliates, and their respective directors, officers, employees, successors and
assigns (collectively, the “Indemnified Parties”) from and against all claims,
suits, actions, liabilities, losses, costs, reasonable attorneys’ fees,
expenses, judgments and damages incurred by any of them as a result of any
claims by third parties in tort, contract or otherwise arising in any way out of
(a) a breach of the Indemnifying Party's (defined below) representations and
warranties hereunder, or (b) any gross negligence or wilful misconduct by or on
behalf of the Indemnifying Party or its sublicensees; but excluding any such
claim to the extent arising out of either the breach of a representation and
warranty made by the Indemnified Party or the gross negligence of or wilful
misconduct by any Indemnified Party.
 
10.2           Indemnification Procedures.  In the case of any claim asserted by
a third party against an Indemnified Party, notice will be given by the
Indemnified Party to the Party obligated to provide indemnification under
Section 10.1 (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and the
Indemnified Party will permit the Indemnifying Party (at its expense) to assume
the defense of any claim or any litigation resulting therefrom; provided that
(a) the counsel for Indemnifying Party who will conduct the defense of such
claim or litigation will be reasonably satisfactory to the Indemnified Party,
(b) the Indemnified Party may participate (but not control) in such defense at
such Indemnified Party’s expense, and (c) the omission by any Indemnified Party
to give notice as provided herein will not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except to the extent that such
omission results in a failure of actual notice to the Indemnifying Party and the
Indemnifying Party is materially prejudiced by such failure to give
notice.  Except with the prior written consent of the Indemnified Party, the
Indemnifying Party, in the defense of any such claim or litigation, will not
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other non-monetary relief affecting the Indemnified Party or that
does not completely release the Indemnified Party.  The Indemnified Party will
not settle or compromise any claim by a third party for which the Indemnified
Party is entitled to indemnification hereunder without the prior written consent
of the Indemnifying Party if the Indemnifying Party elects to assume the defense
of such claim in accordance with this Section 10.2.  In the event that the
Indemnifying Party does not promptly accept the defense of any matter as above
provided and thereafter diligently conduct such defense, the Indemnified Party
will have the full right to defend against any such claim or demand and will be
entitled to settle or agree to pay in full such claim or demand and to recover
any amounts paid plus all reasonable expenses (including attorneys' fees) from
the Indemnifying Party.  In any event, if the Indemnifying Party promptly
undertakes the defense of any claim and thereafter diligently conducts such
defense, the Indemnifying Party and the Indemnified Party will cooperate in the
defense of any claim or litigation subject to this Section 10.2 and the records
of each will be available to the other with respect to such defense.
 
13

--------------------------------------------------------------------------------


 
11.  
LIMITATION OF LIABILITY; INSURANCE

 
11.1           Limitation of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR LOST PROFITS, LOSS OF DATA, OR FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF
LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF
THIS AGREEMENT.  THE FOREGOING LIMITATIONS WILL NOT APPLY TO DAMAGES ARISING
FROM A BREACH OF SECTION 6 OR AN AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE
PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY’S
INDEMNITY OBLIGATIONS TO ANY OTHER PARTY UNDER THIS AGREEMENT.
 
11.2           Essential Basis of Agreement. The Parties acknowledge and agree
that the disclaimers, exclusions and limitations of liability set forth in this
Section 11 form an essential basis of this Agreement, and that, absent any of
such disclaimers, exclusions or limitations of liability, the terms of this
Agreement, including, without limitation, the economic terms, would be
substantially different.
 
11.3           Insurance.  For its development and commercialization activities,
GLGC will be responsible for providing adequate insurance coverage in such
amounts and subject to such deductibles as are prevailing in the industry from
time to time, and provided that it is reasonably available at reasonable rates,
GLGC shall maintain a minimum of an aggregate of [REDACTED] in general
compensation liability insurance, an aggregate of [REDACTED] in product
liability insurance prior to the start of a Phase III trial of a Development
Candidate and an aggregate of [REDACTED] in product liability insurance as of
the start of a Phase III trial of a Development Candidate.  GLGC will name MLNM
as an additional insured on any such policies.
 
12.
REPRESENTATIONS AND WARRANTIES.

 
12.1           Mutual Representations.  Each Party represents and warrants that
(i) it has the full right, power, and authority to enter into this Agreement and
(ii) the execution, delivery, and performance of this Agreement by such Party
shall not constitute or result in a violation, breach, or default under the
terms of any indenture, agreement (written or oral), instrument, understanding,
or other obligation or restriction to which each Party is a party or by which
each is bound.
 
12.2           Disclaimer of Warranty.  THE EXPRESS REPRESENTATIONS AND
WARRANTIES STATED IN THIS SECTION 12 AND ELSEWHERE IN THIS AGREEMENT ARE IN LIEU
OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY.
 
13.           NOTICES. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement will be in
writing and will be deemed to have been duly given if (a) delivered personally,
(b) sent by next-day or overnight mail or delivery (with confirmation of
delivery) or (c) sent by fax (with overnight delivery of copy) as follows:
 
 
(i)           if to GLGC:


Gene Logic, Inc.
610 Professional Drive
Gaithersburg, MD 20879
Fax: (301) 987-1876
Attention: Sr. Vice President/General Counsel
 
with a copy to:


Cooley Godward LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, VA 20190-5656
Fax: (703) 456-8100
Attn: Ken Krisko
 
14

--------------------------------------------------------------------------------


 
(ii)           if to MLNM:


Millennium Pharmaceuticals, Inc.
40 Landsdowne Street
Cambridge, MA 02139
Attention: Elvis Alonso
 
with a copy to:


Millennium Pharmaceuticals, Inc.
40 Landsdowne Street
Cambridge, MA 02139
Fax:  (617) 374-0074
Attention: General Counsel
 
or, in each case, at such other address as may be specified in writing to the
other parties hereto.  All such notices, requests, demands, waivers and other
communications will be deemed to have been received (x) if by personal delivery
on the day after such delivery, (y) if by next-day or overnight mail or
delivery, on the day delivered, or (z) if by fax, on the next day following the
day on which such fax was sent, provided that a copy is also sent by overnight
(with confirmation receipt) mail.
 
14.
GENERAL

 
14.1           Relationship of Parties.  The Parties hereto expressly understand
and agree that the Parties are not joint venturers, partners or agents of each
other.  Neither Party has the authority to bind, enter into contracts or make
representation on behalf of the other Party.  Each Party is responsible for all
of its employees and third parties it may use to perform on its behalf.
 
14.2           Choice of Law.  This Agreement shall be construed and the
respective rights of the parties determined according to the substantive laws of
the State of Delaware notwithstanding the provisions governing conflicts of laws
under such Delaware law to the contrary.
 
14.3           Section 365(n) of the Bankruptcy Code.   All rights and licenses
granted under or pursuant to any section of this Agreement are and shall
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined in Section 101(35A) of the Bankruptcy Code.  The parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.
 
14.4           Severability.  If any provision of this Agreement, including any
phrase, sentence, clause, section or subsection is inoperative or unenforceable
for any reason, such circumstances will not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.
 
14.5           Binding Effect.  This Agreement will be binding upon and inure to
the benefit of the parties and their respective legal representatives,
successors and permitted assigns.
 
14.6           Headings.  Paragraph headings are inserted for convenience of
reference only and do not form a part of this Agreement.
 
15

--------------------------------------------------------------------------------


 
14.7           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which will be deemed an original.
 
14.8           Amendment, Waiver.  This Agreement may be amended, modified,
superseded or cancelled, and any of the terms may be waived, only by a written
instrument executed by each party or, in the case of waiver, by the party or
parties waiving compliance.  The delay or failure of any party at any time or
times to require performance of any provisions will in no manner affect the
rights at a later time to enforce the same.  No waiver by any party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, will be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.
 
14.9           No Third Party Beneficiaries.  No third party including any
employee of any Party to this Agreement, will have or acquire any rights by
reason of this Agreement.  Nothing contained in this Agreement will be deemed to
constitute the parties partners with each other or any third party.
 
14.10                      Assignment and Successors.  This Agreement may be
assigned by either Party to an Affiliate or in the case of a merger,
reorganization or acquisition of all or substantially all of its assets or (in
the case of GLGC) the assets related to GLGC’s DRS business.  Either Party may
subcontract or assign part or all of its rights and obligations under this
agreement to a third party with prior, advance written notice to the other
Party.  Notwithstanding the previous sentence, if a Party seeks to subcontract
or assign any rights or obligations related to the Development Candidates, the
other Party may seek to block such subcontract or assignment by reasonably
demonstrating, within thirty (30) days after receipt of notice, a material
detrimental impact to the rights and obligations that are the subject of the
proposed subcontract or assignment.
 
14.11                      Force Majeure.  Neither MLNM nor GLGC will be liable
for failure or delay in performing obligations set forth in this Agreement, and
neither will be deemed in breach of its obligations, if such failure or delay is
due to nature disasters or any causes reasonably beyond the control of MLNM or
GLGC.
 
14.12                      No Partnership.  It is expressly agreed that the
relationship between GLGC and MLNM shall not constitute a partnership, joint
venture or agency.  Neither GLGC nor MLNM shall have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior consent of the other
Party to do so.
 
14.13                      Entire Agreement.  This Agreement, including any
Schedules and Exhibits attached hereto (each of which is hereby incorporated
herein by reference), sets forth the entire Agreement and undertaking between
the Parties as to the subject matter hereof and supersedes all prior discussions
and negotiations relating to the subject matter hereof.  No variation or
amendment of this agreement shall bind either Party unless made in writing and
agreed to in writing by duly authorized officers of both Parties.  Nothing in
this Agreement is intended to amend or supersede any term of the Asset Purchase
Agreement between the parties dated July 22, 2004 as amended June 29, 2006.
 




IN WITNESS WHEREOF this Agreement has been executed the day and year first above
written, through their duly authorized representatives.
 


GENE LOGIC INC.
 
 
By:  /s/ Mark D. Gessler
Name:  Mark D. Gessler
Title:  President and Chief Executive Officer
MILLENNIUM PHARMACEUTICALS, INC.
 
 
By:  /s/ Anna Protopapas
Name:  Anna Protopapas
Title:  Senior V.P., Corporate Development

 


 
16

--------------------------------------------------------------------------------

 

Schedule 1.15


MLN 4760 Program Documents
 
[REDACTED]
 

 
17

--------------------------------------------------------------------------------

 

Schedule 1.17


MLNM Research Tool Patents


[REDACTED]

 
18

--------------------------------------------------------------------------------

 

Schedule 1.23


Program Materials


[REDACTED]
 
 
 
 19

--------------------------------------------------------------------------------